DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "comprising a polarizing said laser beam into a flat-top laser beam" in the claim. As disclosed in para. [0046] of instant specification, the polarizer only polarizes the beam, it does not change the beam to a flat-top laser beam. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0296350 to Kar et al (“Kar”).
Claim 1:  Kar discloses a system considered capable for forming surface modified substrates, comprising: a laser system (122 [laser], Fig. 1) including at least one laser (122 [laser]) for providing a laser beam (123 [laser beam], para. [0042]); a laser processing chamber (103 [laser processing compartment]) including an optical window 
a laser scanner (128 [laser positioner]) which automatically controls a position of said laser beam or an x-y translating stage upon which said laser processing chamber (103) is mounted thereon for scanning said laser beam relative to a substrate of material (M) having a bulk portion and an outer surface integrated with the bulk portion, and a coating (para. [0039]).
However Kar does not explicitly disclose including metal organic molecules including at least one metal X or particles of metal X on said outer surface; Yet the apparatus of Kar teaches surface modification using metal (para. [0026]). 
wherein at laser-heated spots atoms of metal X from said metal coating diffuse into said outer surface to form at least one modified surface layer including both said M and atoms of said metal X (see para. [0043]), wherein said modified surface layer has a thickness of at least 1 nm (para. [0055]), and wherein a 25 °C electrical conductivity of said modified surface layer is at least 2.5 % above or 2.5 % below a 25 °C electrical conductivity in said bulk portion (see para. [0026] where this is disclosed).  It is noted that these limitations are drawn to intended use of the system and article worked upon. 
Claim 2:  Kar discloses wherein said laser processing chamber (103, Fig. 1, Kar) further comprises an inlet (113 [inlet]) for receiving a precursor gas comprising metal organic molecules including said metal X (para. [0038] where this is disclosed).  Regarding “which deposits said metal organic molecules on said outer surface, and wherein said metal organic molecules decompose at said laser-heated spots to form said 
Claim 3:  Kar discloses wherein said laser processing chamber (103, Fig. 1, Kar) is vacuum sealed and includes at least one vacuum pump (not shown but disclosed as vacuum pumps, para. [0036, 0040], and see para. [0036] where they are sealed).
Claim 4:  Kar discloses further comprising a polarizer (145 [optics], Fig. 1, Kar) for polarizing said laser beam into a polarized laser beam (para. [0042]).
Claim 5:  Kar discloses wherein said laser processing chamber (103, Fig. 1, Kar) includes a plurality of vacuum processing compartments (101-105, Fig. 1, Kar) including: a laser processing compartment (103, Fig. 1, Kar) providing said laser processing chamber (103); a first compartment (101 [compartment]) having an inlet (see para. [0037] and Fig. 1 where 101 has inert gas flow inside) for receiving an inert or unreactive gas which holds or receives said substrate, a buffer compartment (102 [filled buffer compartment]) between said first compartment (101) and said laser processing compartment (103), and another buffer compartment (104 [filled buffer compartment]) after said laser processing compartment (103, para. [0037]).
Claim 8:  Kar discloses wherein said substrate comprises a crystalline substrate, wherein said M comprises a metal or a metal alloy, and wherein atoms of said metal X are substitutional or interstitial in a lattice of said M (para. [0011-0012]). It is noted that the recitations tie the structure of the apparatus to a substrate that may be worked upon by the apparatus, but is notably not part of the apparatus; and therefore cannot be used to define over the prior art apparatus.; the courts have held that inclusion of material or MPEP 2115.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar as applied to claims 1-5, 8 above, and further in view of US 5,288,325 to Gomi.
Claim 6: Kar discloses wherein said precursor gas is considered capable to be delivered to said laser processing chamber from a precursor solution (see para. [0038]).
However Kar does not explicitly disclose wherein said precursor gas is considered capable to be delivered to said laser processing chamber from a precursor solution in container evaporated by a hot plate assisted by a bubbler.
Gomi discloses wherein a precursor gas is considered capable to be delivered to a processing chamber (“reaction unit,” Fig. 2-4) from a precursor solution (28) in container (container of 13 [bubbler]) evaporated by a hot plate (14 [heater]) assisted by a bubbler (13) for the purpose of stabilizing the flow rate of a raw material gas (see col. 1, line 65-67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bubbler with hot plate as taught by Gomi with motivation to stabilize the flow rate of a raw material gas.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kar as applied to claims 1-5, 8 above, and further in view of US 2013/0197473 to McMillan.
Claim 7: 
McMillan discloses comprising a beam shaping lens (4 [plano-convex lenses], Fig. 6A) between a laser (2 [optical fiber laser light]) and an optical window (5 [first window]) for the purpose of reimaging the laser light with an approximately flat-top or homogenous light distribution at the image plane (see para. [0089]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the beam shaping lens and configuration between the window and laser as taught by McMillan with motivation to reimage the laser light with an approximately flat-top or homogenous light distribution at the image plane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718